DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, it is unclear if claim 1 requires the drop-out member as it is not positively recited. The drop-out member is introduced in the preamble as it relates to functional language associated with the drop-out mounting structure. Further, the drop-out member is inferentially referred to with respect to the actively claimed assembly slot and stopper unit. Thus it is unclear whether the “drop-out member" is required by claim 1, and the claims dependent therefrom, or if the environment surrounding the drop-out mounting structure is merely being described, because the drop-out member is not positively recited. For purposes of examination, and in view of the subsequent dependent claims, the drop-out member will be construed as a required element of the invention.
The same issue arises with respect to claim 17 and those claims which depend therefrom. Further, the same construction applied to claim 1 will be applied to claim 17.
Additionally, with respect to claim 3, “a rest” could be construed as a place or support so as to allow something to stay in a specified position. Alternatively, “a rest” could be construed as the remaining portion of the drop-out member. In view of the specification and drawings, without reading any limitations from the same into the claims, for purposes of examination “a rest” will be construed as the latter of the two definitions provided above.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0267308 to Geissler (hereinafter “Geissler”).
With regards to claim 1, Geissler discloses a drop-out mounting structure (10) for mounting a drop-out member (13, 15, 30) as a wheel mounting unit (see discussion of reference character 14 “Axle Mount”) to a drop-out mounting unit (16) of a bicycle frame (see paragraph [0033]) with a bolt (25, 26, 36), the drop-out mounting structure comprising:
an assembly slot (17) formed at the drop-out mounting unit to insert the drop-out member inside the drop-out mounting unit (see FIGS. 1-3 as well as the descriptions thereof including at least paragraphs [0033], [0036], [0039]); and
a stopper unit (30) formed at an upper end part of the drop-out member (see FIG. 1, 30 extends above 15 and is further secured via 36 and 37 which are both positioned above 16) with a length that is longer than an opening end of the assembly slot (see FIGS. 1 and 3, the peripheral edge 31 of 30 encloses and extends beyond 17 in every direction).
With regards to claim 2, Geissler discloses that the stopper unit supports an inner upper end of the drop-out mounting unit (via 35, see also paragraph [0037] and FIG. 3) and both side edge parts in a front and rear direction of the opening end of the assembly slot (see at least paragraph [0037] and FIG. 3).
With regards to claim 3, Geissler discloses that a portion (35) of the drop-out member forming the stopper unit is disposed inside the drop-out mounting unit (see at least paragraph [0037] and FIG. 3), and
a rest of the drop-out member forms an axle insertion groove (14) and is disposed outside the drop-out mounting unit (see FIGS. 1-3).
With regards to claim 6, Geissler discloses that the assembly slot is formed at a lower end of the drop-out mounting unit in a front and rear direction (see FIGS. 1-3);
the stopper unit is formed at the upper end part of the drop-out member in the front and rear direction (30 is the upper most element of the drop-out member comprising 13, 15, 30); and
the drop-out member is inserted inside the drop-out mounting unit through the assembly slot by turning the drop-out member in a direction (15 must be rotated to the proper orientation to nest within complementary shaped opening 17  of compatible mount 16 – see also paragraphs [0036] and [0037], further reference character 36, a subcomponent of 30, also needs to be rotated into internal thread 37 to secure the drop-out member for use), supports an inner upper end of the drop-out mounting unit through the stopper unit (via the upper most portion of 35), and is fastened to the drop-out mounting unit by the bolt (25, 26, 36) in a fixedly disposed state. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0306422 to Scolari et al. (hereinafter “Scolari”).
With regards to claim 4, Geissler teaches that the drop-out member is mounted to a stay frame (11, 12) of the bicycle frame (see at least paragraph [0033]).
Notably, Geissler fails to explicitly teach that both side panels that are respectively stamp-molded are bonded by welding.
However, Scolari teaches of a personal vehicle frame (see title) that can take on the appearance of a pedal drive bicycle (see paragraph [0040]) and that bicycle and scooter frames are typically formed via extrusion or stamping and then welding the various components together (see paragraphs [0002] through [0006]). Further, Scolari teaches that the stamping method is less expensive that extrusion (see paragraph [0004]. 
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate stamping and welding to form the bicycle frame in view of the explicit teachings of Scolari which detail how stamping is less expensive than the equivalent method of extrusion when manufacturing bicycle frames in paragraph [0004].
With regards to claim 5, Geissler teaches of a plurality of bolt coupling holes (19, 20) are formed at one side panel (the bottom side) of the stay frame, and
a plurality of bolt fastening holes (21, 22, 23, 24) coinciding with the bolt coupling holes are formed at the drop-out member.
With regards to claim 17, Geissler teaches of a drop-out mounting structure (10) for mounting a drop-out member (13, 15, 30) as a wheel mounting unit (see discussion of reference character 14 “Axle Mount”) to a drop-out mounting unit (16) of a bicycle frame (see paragraph [0033]), the drop-out mounting structure comprising:
an assembly slot (17) formed to be connected to a rear end and a lower end (see FIGS. 1-3) of the drop-out mounting unit to insert the drop-out member inside the drop-out mounting unit (see FIGS. 1-3 as well as the descriptions thereof including at least paragraphs [003], [0036], [0039]); and
a stopper unit (30) formed at an upper end part of the drop-out member (see FIG. 1, 30 extends above and around 15, 16, and 17 via 31) with a width that is larger than a width of the assembly slot in a front and rear direction (see FIGS. 1-3 and the descriptions thereof),
wherein the drop-out member is inserted inside the drop-out mounting unit through the assembly slot by turning the drop-out member in a direction (15 must be rotated to the proper orientation to nest within complementary shaped opening 17  of compatible mount 16 – see also paragraphs [0036] and [0037], further reference character 36, a subcomponent of 30, also needs to be rotated into internal thread 37 to secure the drop-out member for use), supports an inner upper end of the drop-out mounting unit through the stopper unit (via the upper most portion of 35), and is fastened to the drop-out mounting unit by the bolt (25, 26, 36) in a fixedly disposed state.
Notably, Geissler fails to explicitly teach that both side panels are respectively stamp-molded and bonded by welding.
However, Scolari teaches of a personal vehicle frame (see title) that can take on the appearance of a pedal drive bicycle (see paragraph [0040]) and that bicycle and scooter frames are typically formed via extrusion or stamping and then welding the various components together (see paragraphs [0002] through [0006]). Further, Scolari teaches that the stamping method is less expensive that extrusion (see paragraph [0004]. 
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate stamping and welding to form the bicycle frame in view of the explicit teachings of Scolari which detail how stamping is less expensive than the equivalent method of extrusion when manufacturing bicycle frames in paragraph [0004].
Allowable Subject Matter
Claims 7-11, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses, teaches, or suggests the drop-out mounting structure including all the limitations of claims 1 and 6 as well as wherein the stopper unit includes: a first stopper protrusion formed to be protruded from the upper end part of the drop-out member to a rear side; and a second stopper protrusion formed to be protruded from the upper end part of the drop-out member to a front side with a protrusion length that is larger than the first stopper protrusion. Modifying the stopper unit with the specific first and second protrusions, in addition to all other intervening limitations, would require improper hindsight reasoning.
Further, none of the prior art of record discloses, teaches, or suggests the drop-out mounting structure including all the limitations of claims 1 and 6 as well as a guide groove is formed along an insertion path of the drop-out member at the drop-out mounting unit; and a guide protrusion coupled to slide in the guide groove is formed at the drop-out member. The closest prior art reference to the claimed guide groove and guide protrusion is U.S. Patent No. 5,058,913 (hereinafter “the ‘913 patent”). However, the ‘913 patent is a self-locking safety retaining mount for a bicycle wheel which lacks most every other limitation being claimed. While the ‘913 patent generally falls within analogous prior art, there is nothing disclosed, taught, or that would suggest taking elements 26 and 33 and incorporating them into Geissler in a manner different then the manner they are utilized in the ‘913 patent. Stated differently, the only way to reach the subject invention via these two prior art references would be to rely on improper hindsight reasoning and a stretch of the imagination at that.
Further still, none of the prior art of record discloses, teaches, or suggests the drop-out mounting structure including all the limitations of claim 17 as well as wherein the stopper unit includes: a first stopper protrusion formed to be protruded to a rear side and rounded along a lower direction at the upper end part of the drop-out member; and a second stopper protrusion formed to be protruded to a front side from the upper end part of the drop-out member. Modifying the stopper unit with the specific first and second protrusions, in addition to all other intervening limitations, would require improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611